DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on November 2, 2021 to the non-final Office action of August 3, 2021 is acknowledged.  The Office action on the currently pending elected claims 1-12 and 16-21 follows.

Claim Objections

Claims 19-21 is objected to because of the following informalities:  
Claims 19-20: The Office notes that the status heading states that the claims are “Original” instead of stating “Currently amended”.
Claim 21 Ln.5: the clause “shoulder by an ultrasonic welded joint” should be amended to recite “shoulder by the first ultrasonic welded joint and/or the second ultrasonic welded joint” since the ultrasonic welded joint of claim 21 is the same as the first ultrasonic welded joint and/or the second ultrasonic welded joint of claim 1.
See next page→
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kirch (US 20160141128) (of record, cited in the IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Kirch in view of Ullermann (US 20170011877).
Regarding claim 1, Kirch discloses (Figs.1 and 5):
A temperature-dependent switch (10), comprising: a temperature-dependent switching mechanism (15); and a housing (Fig.1: the upper part 12 and the lower part 11 define the 

    PNG
    media_image1.png
    922
    897
    media_image1.png
    Greyscale

The Office notes that the limitations “wherein (i) a first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or (ii) a second In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, the Office notes that the end product will have first terminal that is welded to a first electrode to form a first welded joint, and/or a second terminal that is welded to a second electrode to form a second welded joint. Furthermore, as described above, the 
Alternatively, Ullermann teaches (Fig.1):
Wherein (i) a first terminal member (17a) is attached to the first electrode (15a) by a first welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the first terminal member 17a to the first electrode 15a, which will form a "first welded joint" at the connection point between the first terminal member 17a and the first electrode 15a) and/or (ii) a second terminal member (17b) is attached to the second electrode (15b) by a second welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the second terminal member 17b to the second electrode 15b, which will form a "second welded joint" at the connection point between the second terminal member 17b and the second electrode 15b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ullermann to modify the device of Kirch such that the first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or the second member being attached to the second electrode by a second welded joint produced by ultrasonic welding, as claimed, in order to provide an alternative means of providing a secure mechanical and electrical connection between the first terminal member and the first electrode, and/or between the second terminal member and the second electrode, since ultrasonic welding is a well-known technique in the art.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kirch further discloses:
Wherein the first terminal member (48) comprises a first terminal lug or stranded wire (46), and/or (ii) wherein the second terminal member (49) comprises a second terminal lug or stranded wire (47).
Regarding claim 3, Kirch further discloses:
Wherein the first terminal lug or stranded wire (46) is attached at its first end (See Figure of Claim 1) to the first electrode (24) by the first welded joint (37, [0109], and See Figure of Claim 1) and its second end (See Figure of Claim 1) that is remote from the first end serves as a first terminal (See Figure of Claim 1); and/or (ii) wherein the second terminal lug or stranded wire (47) is attached at its first end (See Figure of Claim 1) to the second electrode (25) by the second welded joint (37, [0109], and See Figure of Claim 1) and its second end (See Figure of Claim 1) that is remote from the first end serves as a second terminal (See Figure of Claim 1).
Regarding claim 4, Kirch further discloses:
Wherein each of the upper part (12) and the lower part (11) is made of electrically conductive material ([0086]), and wherein an insulating element (13) is arranged between the upper part (12) and the lower part (11), wherein the insulating element (13) is configured to electrically insulate ([0086]) the upper part (12) from the lower part (11).

See next page→

Claim Rejections - 35 USC § 103

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Kirch (US 20160141128) (of record, cited in the IDS), alone or as modified by Ullermann (US 20170011877), in view of Martus (US 4454491).
Regarding claim 5, Kirch further discloses:
Wherein the stationary contact (20) is attached to a part (21) of the first electrode (24), said part (21) of the first electrode (24) being arranged inside (See Fig.1) the housing (Fig.1: the upper part 12 and the lower part 11 define the housing).
However, Kirch (alone or as modified by Ullermann) does not teach:
Wherein the stationary contact is attached to a part of the first electrode by a third welded joint produced by ultrasonic welding.
Martus however teaches (Fig.1):
Wherein the stationary contact (22) is attached to a base member (12) by a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the stationary contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the stationary contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch (alone, or as modified by Ullermann) such that the stationary contact is attached to the part of the first electrode by a welded joint produced by ultrasonic welding to define a third welded joint, as claimed, in order to provide a secure means of electrically and 
Regarding claim 6, Kirch further discloses:
Wherein the movable contact member (17) is attached to the movable component (16).
However, Kirch (alone or as modified by Ullermann) does not teach:
Wherein the movable contact member is attached to the movable component by a fourth welded joint produced by ultrasonic welding.
Martus however teaches (Fig.1):
An electrode (22) that is coupled to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the stationary contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the stationary contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch (alone, or as modified by Ullermann) such that the movable contact member is attached to the movable component by a welded joint produced by ultrasonic welding to define a fourth welded joint, as claimed, in order to provide a secure means of mechanically coupling the movable contact to the movable component due to the fourth welded joint providing a secure holding means between the two components.

Alternatively, claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 20130127586) in view of Ullermann (US 20170011877).
See next page→

A temperature-dependent switch (10), comprising: a temperature-dependent switching mechanism (19); and a housing (11) that accommodates the temperature-dependent switching mechanism (19) and comprises an upper part (14) and a lower part (12) that is electrically insulated ([0105]) from the upper part (14); wherein at least a part of the upper part (14) is made of electrically conductive material ([0105]) and forms a first electrode (16) (Fig.1 and [0098]: the upper part is used to establish an electrical connection, and thus any portion can be considered a “first electrode”), wherein at least a part of the lower part (12) is made of electrically conductive material ([0105]) and forms a second electrode (15) (Fig.1 and [0098]: the lower part is used to establish an electrical connection, and thus any portion can be considered a “second electrode”), wherein the first electrode (16) is connected to a stationary contact (26) that is arranged inside the housing (11), and wherein the temperature-dependent switching mechanism (19) comprises a movable component (21) that is movable ([0110]-[0111]) relative to the housing (11), on which a movable contact member (22) is arranged, wherein the temperature-dependent switching mechanism (19) is configured to switch, depending on its temperature ([0110]-[0111]), between a closed state (See Fig.1) of the temperature-dependent switch (19), in which the movable contact member (22) interacts with the stationary contact (26) and establishes an electrically conductive connection (See Fig.1 and [0103]-[0104]: in the closed state, current will flow) between the first electrode (16) and the second electrode (15), and an open state ([0110]: “the switch 10 is opened”) of the temperature-dependent switch (19), in which the movable contact (22) member is kept at a distance from the stationary contact (26) and the electrically conductive connection between the first electrode (16) and the second electrode (15) is disconnected 
However, Hofsaess does not disclose:
Wherein (i) a first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or (ii) a second terminal member is attached to the second electrode by a second welded joint produced by ultrasonic welding.
Ullermann (US 20170011877) however teaches (Fig.1):
Wherein (i) a first terminal member (17a) is attached to the first electrode (15a) by a first welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the first terminal member 17a to the first electrode 15a, which will form a "first welded joint" at the connection point between the first terminal member 17a and the first electrode 15a) and/or (ii) a second terminal member (17b) is attached to the second electrode (15b) by a second welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the second terminal member 17b to the second electrode 15b, which will form a "second welded joint" at the connection point between the second terminal member 17b and the second electrode 15b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ullermann to modify the device of Hofsaess such that the first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or the second member being attached to the second electrode by a second welded joint produced by ultrasonic welding, as claimed, in order to provide a secure and reliable mechanical and electrical connection between 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
The Office notes that the limitations “wherein (i) a first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or (ii) a second terminal member is attached to the second electrode by a second welded joint produced by ultrasonic welding” do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, the Office notes that the end product will have first terminal that is somehow coupled/fastened to a first electrode, and/or a second terminal that is somehow coupled/fastened to a second electrode. Furthermore, as described above, the temperature-dependent switch of Hofsaess as modified by Ullermann teaches each and every single structural limitation of the claimed temperature-dependent switch of the instant application.
Regarding claim 21, Hofsaess further discloses:
Wherein at least one of the upper part (14) or the lower part (12) of the housing (11) comprises a circumferential shoulder (17 and/or 18) and a recess ([0112]: the shoulders 17,18 are both recessed shoulders), at least one of the first terminal member (57) or the second terminal member (58) comprises a terminal lug ([0137] and/or [0139]: the first terminal member 57 and/or the second terminal member 58 is a terminal lug, just as shown in figure 1 of Applicant's figures) that is of an annular shape ([0137] and/or [0139]: since the shoulders are annular, the lugs will also be annular) at one end (See Figure Below), and the terminal lug is supported in the recess and is attached to the circumferential shoulder (17 and/or 18).

See next page→

    PNG
    media_image2.png
    858
    833
    media_image2.png
    Greyscale

However, Hofsaess does not disclose:
The terminal lug is supported in the recess and is attached to the circumferential shoulder by an ultrasonic welded joint.
However, as noted above, Ullermann teaches:
Fastening the first (17a) and second (17b) terminal member to the first (15a) and second (15b) electrode via an ultrasonic welded joint ([0020]: ultrasonic welding can be utilized to couple the components together, and thus result in a welded joint between the first terminal 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ullermann to further modify the device of modified Hofsaess such that the terminal lug is attached to the recess and circumferential shoulder by an ultrasonic welded joint, as claimed, in order to achieve the secure and reliable mechanical and electrical connection among the temperature-dependent switch, first terminal, and second terminal as discussed in claim 1 above.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) in view of Martus (US 4454491).
Regarding claim 7, Kirch discloses (Figs.1 and 5):
A temperature-dependent switch (10), comprising: a first electrode (24); a second electrode (25); a temperature-dependent switching mechanism (15); and a housing (Fig.1: the upper part 12 and the lower part 11 define the housing) accommodating the temperature-dependent switching mechanism (15); wherein the first electrode (24) is connected to a stationary contact (20) that is arranged inside the housing, and wherein the temperature-dependent switching mechanism (15) comprises a movable component (16 and/or 18) that is movable relative to the housing ([0090], [0097] and Fig.1: the component 16 is movable within the housing to switch the circuit between an "ON" and "OFF" mode), on which a movable contact member (17) is arranged, wherein the temperature-dependent switching mechanism (15) is configured to switch, depending on its temperature (See Title, [0026],[0090],[0097]: the switch toggles between positions depending on the temperature), between a closed state (See 
However, Kirch does not disclose:
Wherein (i) the stationary contact is attached to a part of the first electrode by a third welded joint produced by ultrasonic welding, and/or (ii) the movable contact member is attached to the movable component by a fourth welded joint produced by ultrasonic welding.
Martus however teaches (Fig.1):
A contact (22) that is attached to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch such that the stationary contact is attached to a part of the first electrode by a welded joint produced by ultrasonic welding to define a third welded joint, and/or such that the 
The Office notes that the limitations “wherein (i) the stationary contact is attached to a part of the first electrode by a third welded joint produced by ultrasonic welding, said part of the first electrode being arranged inside the housing and/or (ii) the movable contact member is attached to the movable component by a fourth welded joint produced by ultrasonic welding” do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, the Office notes that the end product of Kirch as modified by Martus, as discussed above, will have a welded joint between the first electrode and the stationary contact, and a welded joint between the movable component and the movable contact. Furthermore, as described above, the temperature-dependent switch of Kirch as modified by Martus will teach each and every single structural limitation of the claimed temperature-dependent switch of the instant application.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 8, Kirch further discloses:
Wherein the temperature-dependent switching mechanism (15) comprises a bi-metal member (18), wherein the bi-metal member (18) is the movable component (16 and/or 18) on which the movable contact member (17) is arranged.
Regarding claim 9, Kirch further discloses:
Wherein the temperature-dependent switching mechanism (15) comprises a bi-metal member (18) and a spring member (16) interacting with the bi-metal member (18), wherein the 
Regarding claim 12, Kirch further discloses:
Wherein the housing (Fig.1: the upper part 12 and the lower part 11 define the housing) comprises an upper part (12) and a lower part (11) that is electrically insulated ([0086]: the insulating film 13 will insulate the upper part 12 from the lower part 11) from the upper part (12), wherein the upper part (12) forms the first electrode (24) and the lower part (11) forms the second electrode (25), and wherein the stationary contact (20) is arranged on an inner side (See Fig.1) of the upper part (12) facing an interior (See Fig.1) of the housing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) and Martus (US 4454491) as applied to claim 9 above, and further in view of Le (US 20150077213).
Regarding claim 10, Kirch further discloses:
Wherein the bi-metal member (18) comprises a temperature-dependent bi-metal snap disc ([0087] and [0097]).
However, Kirch does not explicitly disclose: 
Wherein the spring member comprises a bistable spring snap disc.
Le however explicitly teaches (Fig.1):  
Wherein the spring member (28) comprises a bistable spring snap disc ([0088]).
It would have been obvious to one of ordinary skill in the ordinary art before the effective filing date of the claimed invention to utilize the above teaching of Le to further modify the device of modified Kirch such that the spring member is a bistable spring snap disc, as claimed, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS), Martus (US 4454491), and Le (US 20150077213) as applied to claim 10 above, and further in view of Hofsaess (US 20130127585).
Regarding claim 11, modified Kirch does not teach:
Wherein the bi-metal member is held captive with clearance on the movable contact member.
Hofsaess however teaches (Fig.1):
Wherein the bi-metal member (31) is held captive with clearance (30) on the movable contact member (29).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsaess to modify the device of Kirch such that the bi-metal member is held captive with a clearance on the movable contact member, as claimed, in order to provide a movable contact and bi-metal member design that is simple to assemble while also ensuring a strong mechanical connection between the two components as taught by Hofsaess ([0058]-[0059]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) in view of Ullermann (US 20170011877).
Regarding claim 16, Kirch discloses (Figs.1 and 5):

However, Kirch does not disclose:
D1) attaching a first terminal member to the first electrode by a first welded joint produced by ultrasonic welding, and/or d2) attaching a second terminal member to the second electrode by a second welded joint produced by ultrasonic welding.
Ullermann however teaches (Fig.1):
D1) attaching a first terminal member (17a) to the first electrode (15a) by a first welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the first terminal member 17a to the first electrode 15a, which will form a "first welded joint" at the connection point between the first terminal member 17a and the first electrode 15a) and/or d2) attaching a second terminal member (17b) to the second electrode (15b) by a second welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the second terminal member 17b to the second electrode 15b, which will form a "second welded joint" at the connection point between the second terminal member 17b and the second electrode 15b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ullermann to modify the device of Kirch such that the first terminal member is attached to the first electrode by a first welded joint produced by ultrasonic welding and/or the second member being attached to the second electrode by a second welded joint produced by ultrasonic welding, as claimed, in 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 17, Kirch further discloses:
Wherein step d1) and/or step d2) is carried out after step c) (Figs.1 and 5, and [0109]: the first terminal member 48 and the second terminal member 49 are welded to the housing after the upper part 12 is attached to the lower part 11).
However, as discussed in claim 16 above, Kirch does not disclose:
Attaching the first terminal to the first electrode via ultrasonic welding as recited in step d1), and/or attaching the second terminal to the second electrode via ultrasonic welding as recited in step d2).
However, as discussed in claim 16 above, Ullermann teaches:
D1) attaching a first terminal member (17a) to the first electrode (15a) by a first welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the first terminal member 17a to the first electrode 15a, which will form a "first welded joint" at the connection point between the first terminal member 17a and the first electrode 15a) and/or d2) attaching a second terminal member (17b) to the second electrode (15b) by a second welded joint produced by ultrasonic welding ([0020]: ultrasonic welding can be used to join the second 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Ullermann to further modify the device of modified Kirch such that step d1) and/or step d2) is carried out after step c), as claimed, in order to provide the secure connection means as discussed in claim 16 above.
 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) in view of Martus (US 4454491).
Regarding claim 18, Kirch discloses (Figs.1 and 5):
A method of manufacturing a temperature-dependent switch (10), comprising the steps: a) providing a first electrode (24), a second electrode (25), a temperature-dependent switching mechanism (15), and a housing (Fig.1: the upper part 12 and the lower part 11 define the housing); b) mounting the temperature-dependent switching mechanism (15) in the housing, such that the first electrode (24) is connected to a stationary contact (20) that is arranged inside (See Fig.1) the housing and the temperature-dependent switching mechanism (15) comprises a movable component (16 and/or 18) that is movable ([0090], [0097] and Fig.1: the components 16,18 are movable within the housing to switch the circuit between an "ON" and "OFF" mode) relative to the housing, on which a movable contact member (17) is arranged, and such that the temperature-dependent switching mechanism (15) is configured to switch, depending on its temperature (See Title, [0026],[0090],[0097]: the switch toggles between positions depending on the temperature), between a closed state (See Fig.1) of the temperature-dependent switch (10), in 
However, Kirch does not disclose:
C1) attaching the stationary contact to a part of the first electrode by a third welded joint produced by ultrasonic welding, said part of the first electrode being arranged inside the housing, and/or c2) attaching the movable contact member to the movable component by a fourth welded joint produced by ultrasonic welding.
Martus however teaches (Fig.1):
A contact (22) that is attached to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Martus to modify the device of Kirch such that the stationary contact is attached to a part of the first electrode by a 
Regarding claim 19, Kirch further discloses:
Wherein step c1) and/or step c2) is carried out before the temperature-dependent switching mechanism (15) is mounted in the housing (Fig.1: the upper part 12 and the lower part 11 define the housing) in step b) (Fig.1: the stationary contact 24 has to be attached to first electrode 24 and the movable contact 17 has to be attached to the movable member 16, 18 before the temperature-dependent switching mechanism 15 can be secure mounted and closed in the housing defined by the upper part 12 and the lower part 11).
However, as described above, Kirch does not disclose:
The stationary contact being welded to the first electrode via the third welded joint produced by ultrasonic welding as recited in step c1) and/or the movable contact being welded to the movable component via the fourth welded joint produced by ultrasonic welding.
However, as discussed in claim 18 above, Martus teaches:
A contact (22) that is welded to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
See next page→
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) (of record, cited in the IDS) and Martus (US 4454491) as applied to claim 18 above, and further in view of Hofsaess (US 20130127585).
Regarding claim 20, Kirch further discloses (Fig.1):
Wherein a bi-metal member (18) and a spring member (16) interacting with the bi-metal member (18) are provided as parts of the temperature-dependent switching mechanism (15) in step a), wherein the spring member (16) forms the movable component (16 and/or 18) on which the movable contact member (17) is arranged, and wherein the movable contact member (17) is attached to the spring member (16), and the bi-metal member (18) is captively attached to the movable contact member (17) before the switching mechanism (15) is mounted in the housing (Fig.1: the upper part 12 and the lower part 11 define the housing) in step b) (Fig.1: movable contact member 17 is pre-attached to the spring member 16 and the bi-metal member 18, which define the temperature-dependent switching mechanism 15, before the temperature-dependent switching mechanism is mounted and closed in the housing).
However, Kirch does not disclose:
Wherein the movable contact member is attached to the spring member by the fourth welded joint produced by ultrasonic welding.

A contact (22) that is welded to a base member (12) via a welded joint produced by ultrasonic welding (Col.3 Lns.46-50: the contact 22 can be attached to the base member 12 via ultrasonic welding, which will form a welded joint between the contact 22 and the base member 12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Martus to further modify the device of modified Kirch such that the movable contact member is attached to the spring member by a welded joint produced by ultrasonic welding to define a fourth welded joint, as claimed, in order to achieve the secure mechanical connection as described in claim 18 above.
However, the above combination would still fail to teach:
A), wherein the spring member forms the movable component on which the movable contact member is arranged, and wherein the movable contact member is attached to the spring member by the fourth welded joint produced by ultrasonic welding, and thereafter the bi-metal member is captively attached with clearance to the movable contact member before the switching mechanism is mounted in the housing in step b).
Hofsaess however teaches (Fig.1):
A), wherein the spring member (26) forms the movable component (26 and/or 38) on which the movable contact member (29) is arranged, and wherein the movable contact member (29) is attached to the spring member (26) by the welded joint produced by welding ([0127]: there will be a welded joint between the spring member 26 and movable contact 29 due to the components being welded together), and thereafter the bi-metal member (38) is captively 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsaess to further modify the device of modified Kirch such that the bi-metal member is captively attached with clearance to the movable contact member before the switching mechanism is mounted in the housing in step b), but after the movable contact member of modified Kirch is attached to the spring member of modified Kirch by the fourth welded joint produced by ultrasonic welding (as modified above), as claimed, in order to provide a movable contact and bi-metal member design that is simple to assemble while also ensuring a strong mechanical connection between the two components as taught by Hofsaess ([0058]-[0059]).

Response to Arguments

Applicant’s arguments filed on November 2, 2021 has been fully considered, but have been found unpersuasive. Regarding the rejection made to claim 1, Applicant contests that the “ultrasonic welding limitations in claim 1 impart a number of desirable and previously unknown structural characteristics to the temperature-dependent switch of claim 1 and, thus, should be given patentable weight” and that the Kirch reference alone or in combination with the 
The Office has fully considered the above argument, but respectfully disagrees.  Referring to the Kirch reference and the rejection made to claim 1 in the non-final Office action of August 3, 2021, the Office action clearly states that paragraph [0109] and figure 5 of the Kirch reference teaches two welded joints (See 37 on Fig.5) that are formed by spot welding are used to respectively attach a first terminal member to a first electrode and a second terminal member to a second electrode, and thus properly teaching the claimed “first welded joint” and/or the claimed “second welded joint” as claimed in claim 1 of the instant application. Therefore, the only difference between the Kirch reference and the claimed invention of the instant application is that the welded joints in the Kirch reference are formed by spot welding, whereas the welded joints of Applicant’s claimed invention is formed by ultrasonic welding. In other words, the only difference between the Kirch reference and Applicant’s claimed invention is the specific method that is utilized to form the claimed welded joint(s), which does not impart any patentable weight in a product claim, as noted in the non-final Office action. 
Regarding Applicant’s argument that the “ultrasonic welding limitations in claim 1 impart a number of desirable and previously unknown structural characteristics to the temperature-dependent switch of claim 1 and, thus, should be given patentable weight”, the Office notes that the only described “desirable and previously unknown structural characteristic” associated with ultrasonic welding, as described in Applicant’s specification and as noted in Applicant’s arguments, is that it does not require filler material. As noted above, paragraph 
For the reasons provided above, it is believed that the non-final Office action did provide the appropriate patentable weight for the aforementioned limitations of claim 1, and thus Applicant’s argument is believed to be in error.
The Office further notes that it has been held that the mere fact that the references relied on by the Patent and Trademark Office fail to evince an appreciation of the problem identified and solved by applicant is not, standing alone, conclusive evidence of the nonobviousness of the claimed subject matter. The references may suggest doing what an applicant has done even though workers in the art were ignorant of the existence of the problem. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather the specific problem solved by Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillion, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144 (IV).
Applicant further argues that the combination between the Kirch reference and Ullermann reference would not result in the device of claim 1 because the connection taught by the Ullermann reference is too different from the connection disclosed by the Kirch reference and thus one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would not utilize the Ullermann reference to modify the Kirch reference (see pages 4-5 of Applicant’s remarks).
The Office has fully considered the above argument, but respectfully disagrees and directs Applicant’s attention to the rejection provided for claim 1 in the non-final Office action of August 3, 2021.  As noted in the rejection, the Ullermann reference was only used to teach that it is known in the art before the effective filing date of the claimed invention to utilize ultrasonic welding to respectively connect a first and second terminal member to a corresponding first and second electrode since the Kirch reference only discloses spot welding.  In other words, the Ullermann reference was not utilized to modify the structure of the Kirch reference, but was rather only utilized to change how the first welded joint and second welded joint are formed. For the reasons provided above, Applicant’s argument is believed to be in error.
Applicant finally argues that the combination between the Kirch and Ullermann reference would not properly reject claim 1 because when the Ullermann reference is taken as a whole, 
The Office has fully considered the above argument, but respectfully disagrees and notes that the Ullermann reference never describes “one of the various mechanical connections” as being more advantageous over a welded connection, as asserted by Applicant. In fact, paragraphs [0020] and [0055] of the Ullermann reference teaches that the crimp/screwless plug connections taught by reference can be replaced with a welded connection and still achieve the same benefit. Therefore, Applicant’s argument that the Ullermann reference would not reasonably teach a welded connection is believed to be in error.
For all of the reasons provided above, the Office believes that the previous rejection made to claim 1 was proper and is thus maintained. 
Regarding the rejection made to independent claim 16, Applicant asserts that the rejection is improper on the grounds that “Kirch plus Ullermann does not teach a method having the ultrasonic welding sets d1) or d2), where a terminal member is welded to an electrode that is formed from at least a part of an upper part or a lower part of a housing that is made of electrically conductive material, as recited in method claim 16”.
The Office has fully considered the above argument, but respectfully disagrees.  As discussed above, and as noted in the non-final Office action of 11/02/2021, the Kirch reference discloses all of the structural limitations of the claim including spot welding a terminal member to “an electrode that is formed from at least a part of an upper part or a lower part of a housing that is made of electrically conductive material” and the Ullermann reference teaches the use of ultrasonic welding to connect a terminal member to a corresponding electrode. Therefore, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention could 
Furthermore, as noted in the conclusion section of the non-final Office action of 11/02/021, the Kim reference (US 20180062151) teaches spot welding and ultrasonic welding being well known welding techniques in the art (see [0041]). Therefore, the proposed combination made in the previous rejection would only involve a simple substitution that would obtain the predicable result of providing an alternative means or establishing a reliable and secure mechanical and electrical connection, and thus satisfying the requirements outlined in MPEP 2143. For the reasons provided above, Applicant’s argument is believed to be in error. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for teaching that spot welding can be substituted with ultrasonic welding or vice-versa (US 5296832).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/STEPHEN S SUL/Primary Examiner, Art Unit 2835